Respondent petitioned for a rehearing and that the last paragraph of our opinion be amended so as to provide for a modification of the judgment and decree of the district court rather than for a reversal thereof. A rehearing was granted and the parties were invited to file briefs on the question as to the instruction to be contained in the order remanding the case. Respondent has filed a brief, but appellant has not, nor has it, in any manner, objected to the mandate to the district court being changed as petitioned for and, it appearing the requested amendment should be made,
It is hereby ordered, that the opinion heretofore filed herein be, and it is hereby, amended by striking therefrom the last paragraph thereof and by substituting in lieu of said paragraph the following:
The case is remanded to the district court with instructions to modify the judgment and decree by entering judgment *Page 185 
in favor of respondent and against appellant for the sums found to be due from it to him, together with interest thereon and costs, but without attorney's fee or expense of preparing or filing the lien, and that no part of respondent's claim be decreed to be secured by a mechanic's lien. The judgment, so modified, is affirmed. Costs on appeal are awarded to appellant.
Budge, C.J., and Givens, Holden and Wernette, JJ., concur.